NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                              2009-3001,-3002,-3003


                               DAN C. BOECHLER,

                                                         Petitioner,

                                        v.

                        DEPARTMENT OF THE INTERIOR,

                                                         Respondent.


      David C. Thompson, David C. Thompson, P.C., of Grand Forks, North Dakota,
argued for petitioner.

       Scott D. Austin, Senior Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
respondent. With him on the brief were Michael F. Hertz, Acting Assistant Attorney
General, Jeanne E. Davidson, Director, and Todd M. Hughes, Deputy Director.

Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                              2009-3001,-3002,-3003


                               DAN C. BOECHLER,

                                                               Petitioner,

                                          v.

                        DEPARTMENT OF THE INTERIOR,

                                                             Respondent.

                                  Judgment


ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           DE1221040394-W-4, DE1221080048-W-1, and
                         DE1221050283-W-4.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, RADER and PROST, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED July 7, 2009                         /s/ Jan Horbaly
                                          Jan Horbaly, Clerk